DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 75-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felts et al. (US 2010/0298738) in view of Fayet (CH 697471, English translation provided herein).
Felts discloses a filled package (Abstract, methods for processing a vessel; Para. [0051], the coated vessel of the invention can be empty, evacuated or (pre)filled with a compound or composition) comprising: a vessel having a lumen defined at least in part by a wall, the wall having an interior surface facing the lumen and an outer surface (Para. [0047], the vessel includes an outer surface, an inner surface defining a lumen; the surface is inherently a wall); a barrier coating or layer of SiOx, wherein x is from 1.5 to 2.9 (Para. [0057], a lubricity layer is on the interior surface, and an additional barrier layer of SiOX, in which x is from about 1.5 to about 2.9, can be provided on the interior surface of the barrel), from 2 to 1000 nm thick (Para. [0057]; Para. [0757], the barrier layer can be less than 500 nm thick), the barrier coating or layer of SiOx having an interior surface facing the lumen and an outer surface facing the wall interior surface (Para. [0057]; Para. [0056], a barrel defining a lumen), the barrier coating or layer being effective to reduce the ingress of atmospheric gas into the lumen compared to a vessel without a barrier coating or layer (Para. [0022], the layer is a barrier layer...typically, the barrier is against a gas or liquid, optionally against water vapor, oxygen and/or air); a passivation layer or pH protective coating (Para. [0020], in another aspect of the invention, the layer is a passivating layer...), the passivation layer or pH protective coating having an interior surface facing the lumen (Para. [0060], such cap or stopper can comprise a lubricity layer according to the present invention on its surface which is in contact with the tube, and/or it can contain a passivating layer according to the present invention on its surface facing the lumen of the tube); and a fluid composition contained in the lumen and having a pH between 4 and 10, optionally 5 and 9 (Paras. [0064] through [0066], the invention is a coated vessel as described above which is prefilled or used for being filled with a compound or composition in its lumen. The compound or composition can be... a biological fluid, including insulin an injectable drug (paragraph [0995]), optionally a bodily fluid, optionally blood; blood inherently has a pH of around 7.35); wherein the calculated shelf life of the package is more than six months at a storage temperature of 4° C (Para. [0062], the barrier layer is effective to maintain within the vessel at least 90% of its initial vacuum level, optionally 95% of its initial vacuum level, for a shelf life of at least 24 months).
Felts further discloses in which at least a portion of the wall of the vessel comprises or consists essentially of a polyolefin, optionally polypropylene, a cyclic olefin polymer, acyclic olefin copolymer, a polyester, optionally polyethylene terephthalate, a polycarbonate, polylactic acid, glass, optionally borosilicate glass, or a combination or copolymer of these (Para. [0047], the vessel includes an outer surface, an inner surface defining a lumen; Para. [0049], the surface coated with the layer, e g. the vessel wall or a part thereof, can be glass).
	Felts also discloses an outermost protective coating comprising SiwOxCyHz with a thickness or 2 nm to 1000 nm for the purpose of increasing barrier properties of the thermoplastic tube (paragraphs [0415, 0813 – 0816, 0823]).
	Felts does not disclose wherein the protective layer is SiOxCy and wherein the protective layer is effective to decrease the dissolution rate of the barrier coating.
	Fayet discloses a plastic container (paragraphs [0001], [0014]) comprising a barrier layer of SiOx (paragraph [0016]) and protective layer of SiOxCyNz deposited on the SiOx wherein z is in a range from 0.0 to 0.5 and wherein y+z/x ≥ 1 (paragraph [0013]).  Therefore, when z = 0, Fayet discloses SiOxCy wherein x is between 0.5 and 2.4 and y is between 0.6 and 3 which is the same coating as claimed by applicant.  Fayet also discloses that the protective layer provides more resistance to water corrosion (paragraph [016]) which is equivalent to applicant’s recited wherein the protective layer is effective to decrease the dissolution rate of the barrier coating.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the protective layer is SiOxCy and wherein the protective layer is effective to decrease the dissolution rate of the barrier coating in Felts in order to provide improved resistance to water corrosion as taught or suggested by Fayet.
	The recited properties of the protective layer recited in claims 76-80, 89-91 and 93 – 100 are necessarily provided by Fayet since Fayet discloses a barrier layer of SiOx and a protective layer of SiOxCy as discussed above.  It would have been obvious to have provided the characteristics for the protective layer recited in claims 76-80, 89-91 and 93-100 in order to provide improved barrier and corrosion resistance properties.
The chemical vapor deposition steps recited in claims 87-88 are method limitations which have been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).  However, Fayet discloses that the barrier layer and the protective layer are applied by PECVD (paragraphs [0002], [0018 – 0020]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 1-13 and 1-20 of U.S. Patent Nos. 11,148,856, 10,577,154 and 11,298,293 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20, 1-13 and 1-20 of U.S. Patent Nos. 11,148,856, 10,577,154 and 11,298,293 respectively encompass the scope of instant claims 75-102.
Claims 75-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 1-23, 1-16, 1-20, 1-16, 1-11 and 1-13 of U.S. Patent Nos. 10,912,714, 9,554,968, 10,016,338, 11,116,695, 9,937,099, 10,537,494 and 11,344,473 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17, 1-23, 1-16, 1-20, 1-16, 1-11 and 1-13 of U.S. Patent Nos. 10,912,714, 9,554,968, 10,016,338, 11,116,695, 9,937,099, 10,537,494 and 11,344,473 respectively encompass the scope of instant claims 75-102.
7.	Claims 75-102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/717,854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 17/717,854 encompass the scope of instant claims 75-102.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
October 20, 2022